DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 04/07/2021. Claims 1-2, 4, 6-11, 14, 16-17 and 20-27 are presented for examination.

Allowable Subject Matter
2.    Claims 1-2, 4, 6-11, 14, 16-17 and 20-27, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The Applicants, by amendments, have incorporated allowable subject matters into the rejected base claims. Accordingly, the limitations of claims 1-2, 4, 6-11, 14, 16-17 and 20-27 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

04/14/2021